Filed 4/1/15 P. v. Williams CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B256916

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. YA079065)
         v.

LUCINE WILLIAMS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior court of Los Angeles County. Steven
R. Van Sicklen, Judge. Affirmed.
         Mark S. Devore, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                      ____________________________
       Between 1983 and 2005, Lucine Williams suffered 20 criminal convictions—13 of
them for felonies—including two for escape and, most recently, five for drug-related
offenses. He was granted probation seven times and sentenced to various jail and prison
terms on all other occasions.
       In May 2011, pursuant to a negotiated disposition, Williams entered a plea of no
contest to possession of cocaine base for sale (Health & Saf. Code, 11351.5) in exchange
for dismissal of one count of sale of cocaine base and imposition of three years formal
probation, among the terms of which were to obey all laws, report regularly to a
probation officer, pay approximately $1,750 in specified fines, and complete 60 days of
community service.
       By April 2014, Williams had failed several times to report, paid only $30 of his
fines, completed no community service, and had been convicted of welfare fraud. (Welf.
& Inst. Code, § 10980, subd. (c).) On April 17, 2014, the trial court terminated his
probation and sentenced him to three years in state prison, to be served in the county jail
pursuant to Penal Code section 1170, subdivision (h), with a sentencing credit of 101
days for time served.
       Without seeking or obtaining a certificate of probable cause (Pen. Code, § 1237.5),
Williams timely appealed, challenging only the sentence imposed.
       We appointed counsel to represent Williams on appeal. After examining the
record, appointed counsel filed an opening brief certifying he was unable to identify any
issue for appellate review and asking this court to independently review the record.
(People v. Wende (1979) 25 Cal. 3d 436, 441-442.) On December 17, 2014, we sent
letters to Williams and appointed counsel, directing counsel to immediately forward the
appellate record to Williams and advising Williams that within 30 days he could
personally submit any contentions or issues that he wished us to consider. Counsel
submitted a declaration confirming that Williams was advised of his right to personally
file a supplemental brief. No such brief has been submitted.
       We have examined the entire record and are satisfied that appellant’s counsel has
fully complied with the responsibilities set forth in People v. Kelly (2006) 40 Cal. 4th 106,

                                             2
109-110 and People v. Wende, supra, 25 Cal.3d at p. 441. Williams’s no contest plea and
failure to obtain a certificate of probable cause limit the potential scope of his appeal to
“[g]rounds that arose after entry of the plea and do not affect the plea’s validity” or “[t]he
denial of a motion to suppress evidence under Penal Code section 1538.5.” (Cal. Rules
of Court, rule 8.304(b); see Pen. Code, § 1237.5.) The record fails to demonstrate any
such issue exists.
                                      DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.




                                                                 CHANEY, J.


We concur:



              ROTHSCHILD, P. J.



              BENDIX, J.*




       *
          Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                              3